On information charging that he did have in his possession intoxicating liquors with intent to sell the same, the plaintiff in error, J.S. Stevenson was tried and convicted in the county court of Garvin county and his punishment assessed at confinement in the county jail for thirty days and a fine of one hundred dollars. From the judgment rendered on the verdict he appealed by filing in this court on February 19, 1916, a petition in error with case-made. No brief has been filed. When the case was called on the assignment for final submission no appearance was made on behalf of the plaintiff in error, whereupon the attorney general moved that the judgment be affirmed for failure to prosecute the appeal. A careful examination of the record discloses that the assignments of error are without merit. The judgment herein is therefore affirmed.